CROCKETT, J.
This is an appeal by the plaintiff from an order made and entered in the court below, on the motion of the defendant, to retax the costs, striking out from the cost bill the item of the fees of the district attorney. There was also an appeal in the same case by the defendants from the judgment and from the order denying their motion for a new trial. These appeals were argued and submitted together, and at the present term we have reversed the judgment and remanded the cause for a new trial. This disposition of the case is necessarily decisive of the present appeal. The judgment being reversed, there can no longer be any pending controversy as to the taxation of costs.
Appeal dismissed.
We concur: Rhodes, J.; Niles, J.